Citation Nr: 1144310	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-32 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for prostate cancer.  

5`.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to special monthly compensation based on loss of use of a creative organ.

7.  Entitlement to an increased rating for as skin disability, rated 10 percent disabling.  

8.  Entitlement to an increased rating for a right shoulder disability, rated 10 percent disabling.  

9.  Entitlement to an initial compensable rating for hearing loss.


ATTORNEY FOR THE BOARD

A Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to November 1974, from September 2002 to February 2003, and from March 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The issues of entitlement to increased ratings for a skin disability and a right shoulder disability and entitlement to service connection for a psychiatric disorder, a lumbar spine disability, erectile dysfunction, and prostate cancer, and entitlement to special monthly compensation for loss of use of a creative organ are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  For the entire appeal period at issue, the Veteran's hearing loss was manifested by no worse than level I hearing in the right ear and level I hearing in the left ear.

2.  The Veteran does not have an acquired psychiatric disorder that was incurred in or aggravated during active military service.
CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2011).

2.  The Veteran does not have an acquired psychiatric disorder, to include depression, that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2007, October 2008, February 2009, and October 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2011 supplemental statement of the case.    Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for Hearing Loss

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture

The Veteran contends that his hearing loss warrants a compensable rating.

The Veteran's service medical records show evidence of increased hearing thresholds on audiograms performed during active duty.  

The Veteran was afforded a VA audiological compensation and pension examination in November 2007.  Audiometric testing revealed puretone thresholds, in decibels, for the right ear of 10 at 1000 Hertz, 10 at 2000 Hertz, 35 at 3000 Hertz, and 45 at 4000 Hertz with an average decibel loss of 25.  Puretone thresholds, in decibels, for the left ear of 15 at 1000 Hertz, 35 at 2000 Hertz, 45 at 3000 Hertz, and 40 at 4000 Hertz with an average decibel loss of 34.  Speech testing revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  

The Veteran was afforded a VA audiological compensation and pension examination in August 2010.  Audiometric testing revealed puretone thresholds, in decibels, for the right ear of 10 at 1000 Hertz, 10 at 2000 Hertz, 40 at 3000 Hertz, and 50 at 4000 Hertz with an average decibel loss of 28.  Puretone thresholds, in decibels, for the left ear of 20 at 1000 Hertz, 40 at 2000 Hertz, 50 at 3000 Hertz, and 45 at 4000 Hertz with an average decibel loss of 39.  Speech testing revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The Veteran was noted to be unemployed but his hearing loss disability resulted in poor social interactions, difficulty following instructions, and hearing difficulties.  

Ratings for defective hearing range from 0 percent to 100 percent, based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2011).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a) (2011).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  That numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2011).  

A review of the November 2007 audiometric examination, and using the speech discrimination scores from the audiogram, correlates to level I hearing in the right ear and level I in the left ear.  38 C.F.R. § 4.85, Table VI (2011).  Neither the Veteran's right or left ear qualifies as an exceptional pattern of hearing loss under 38 C.F.R. § 4.86 (2011).  

The combination of level I and level I corresponds to a 0 percent disability rating.  38 C.F.R. § 4.85, Table VII (2011).  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 0 percent rating. 

A review of the August 2010 audiometric examination, and using the speech discrimination scores from the audiogram, correlates to level I hearing in the right ear and level I in the left ear.  38 C.F.R. § 4.85, Table VI (2011).  Neither the Veteran's right or left ear qualifies as an exceptional pattern of hearing loss under 38 C.F.R. § 4.86 (2011).  

The combination of level I and level I corresponds to a 0 percent disability rating.  38 C.F.R. § 4.85, Table VII (2011).  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 0 percent rating. 

The Board has considered whether referral for consideration of an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding on the part that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that referral is not appropriate in this case.  The evidence of record does not show that the Veteran's bilateral hearing loss markedly interferes with employment beyond that contemplated in the assigned rating or warrants frequent periods of hospitalization.  Consequently, the evidence does not establish that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are met.  The rating schedule is not inadequate because it provides for higher ratings, but the Veteran does not meet the criteria for those ratings.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Consequently, based on the results of the examinations of the records, the Board concludes that the Veteran's bilateral hearing loss is consistent with no more than a 0 percent rating for the entire appeal period at issue.  The preponderance of the evidence is against the claim for an increased rating and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Service Connection for a Psychiatric Disorder

The Veteran claims that he has depression as a result of his military service.  

The Veteran's service medical records do not show any complaints, findings, or treatment for any psychiatric disorders.

VA outpatient treatment reports do not show any complaints, findings, or treatment for any psychiatric disorders.  The records include review of the Veteran's neuropsychiatric system in May 2003, August 2006, November 2006, September 2007, July 2008, and June 2009.  The Veteran did not endorse depression at those times and review of the neuropsychiatric system was negative at those times. 

At a November 2007 VA psychiatric examination, the Veteran reported that his family and social relationships were very good.  The Veteran denied treatment for his mental health and endorsed irritability.  Following a review of the claims file and a psychiatric examination, the examiner indicated that there was no evidence of a psychiatric disorder at the time of the examination.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder, to include depression.  The Veteran's service medical records are silent for any psychiatric disabilities including depression.  The post-service medical records do not document treatment for or diagnosis of any psychiatric disorder and the Veteran has denied such treatment.  When examined by VA in November 2007, no psychiatric disorders were diagnosed.

In the absence of a specifically diagnosed psychiatric disorder including depression related to the Veteran's military service, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the evidence does not show any diagnosis of depression or any other acquired psychiatric disorder. 

The Board has considered the Veteran's claim of depression as a result of his military service.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced, such as the symptoms of his claimed disorder.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In this case, while the Veteran is competent to report that he experiences irritability, the competent medical evidence does not substantiate a diagnosis of any psychiatric disorder at any time.  The competent medical evidence, which the Board finds more persuasive because of the medical training of the physicians, shows that a diagnosis of an acquired psychiatric disorder to include depression is not warranted.

The Board has considered all of the evidence of record, but finds that the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Entitlement to an initial compensable rating for hearing loss is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include depression, is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the remaining claims can be reached.  

With regard to the issue of entitlement to service connection for a lumbar spine disability, the Veteran was afforded a VA examination in November 2007.  At that time he reported that he began to have back pain while deployed to Iraq.  A computed tomography (CT) scan of the lumbar spine revealed multilevel degenerative changes and a bulging disc with foraminal narrowing.  The examiner diagnosed the Veteran with degenerative changes of the lumbar spine and lumbar myositis.  The examiner did not offer an opinion as to the etiology of the diagnosed lumbar spine disabilities.  Consequently, an etiology opinion must be obtained prior to adjudication of this claim.  

With regard to the issues of entitlement to increased ratings for recurrent folliculitis of the occipital scalp and right shoulder impingement syndrome, the Veteran was last afforded VA examinations for folliculitis in November 2007 and for right shoulder impingement syndrome in February 2009.  Because the examinations are four years old and almost three years old, respectively, the examinations are stale and new examinations should be scheduled to determine the current severity of each disorder. 

With regard to entitlement to service connection for sleep apnea, the Veteran was afforded a VA respiratory examination in February 2009.  At that time the Veteran was diagnosed with obstructive sleep apnea.  The examiner indicated that the Veteran's sleep apnea was a result of his military service and then also stated that sleep apnea was not a result of his military service.  The examiner indicated that the rationale for the opinion was that sleep apnea classified as obstructive is related to occlusion of the upper airway usually at the level of the oropharynx leading to collapse of the upper airway.  Because the opinion is contradictory, it is unclear to the Board whether sleep apnea is related to the Veteran's military service.  Therefore, a clarification opinion should be obtained from the examiner who conducted the February 2009 VA examination.  

With regard to the issue of entitlement to service connection for prostate cancer, in an August 2008 rating decision, entitlement to service connection for prostate cancer was denied.  The Veteran submitted a notice of disagreement to the denial of the claim in October 2008.  The evidence in the file does not show that a statement of the case has been issued with regard to the prostate cancer issue.  Because the Veteran has submitted a timely notice of disagreement, a statement of the case must be issued.  38 C.F.R. §§ 20.201, 20.302 (2011); Manlincon v. West, 12 Vet. App. 328 (1999).  A statement of the case should be issued on the issue of entitlement to service connection for prostate cancer.

Additionally, the Veteran claimed entitlement to service connection for erectile dysfunction and special monthly compensation for loss of use of a creative organ.  VA outpatient treatment reports show that the Veteran's erectile dysfunction is related to a transurethral resection of the prostate (TURP) which was performed to treat the Veteran's prostate cancer.  Because the issue of entitlement to service connection for prostate cancer remains pending, and because the issues of entitlement to service connection for erectile dysfunction and special monthly compensation for loss of use of a creative organ are inextricably intertwined with entitlement to service connection for prostate cancer, the Board must defer consideration of the erectile dysfunction and special monthly compensation issues.  Henderson v. West, 12 Vet. App. 11 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991).

VA outpatient treatment reports dated through July 2010 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any treatment records dated after July 2010 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated since July 2010.  

2.  Forward the Veteran's claims file to the VA examiner who conducted the November 2007 spine examination.  If the November 2007 examiner is not available, the claims file should be forwarded to another examiner with appropriate expertise.  The examiner should be requested to review the claims file and the examination report should note that review.  The examiner should provide a rationale for all opinions provided.  The examiner should provide an opinion as to whether it is at least as likely as not that any current back disability (diagnosed as multilevel degenerative changes and lumbar myositis at the November 2007 VA examination) is related to the Veteran's active military service.  If the Veteran's back disability is attributable to factors unrelated to his military service, to include any post-service events or injuries, the examiner should specifically so state.  No examination of the Veteran is necessary unless the examiner deems one necessary.  

3.  Schedule the Veteran for the appropriate VA examination to assess the current severity of his recurrent folliculitis of the occipital scalp and infected subcutaneous lipoma.  The examiner must review the claims file and should note that review in the report.  The examiner should state the percentage of the body and the percentage of exposed areas affected by the skin disability.

4.  Schedule the Veteran for the appropriate VA examination to assess the current severity of his right shoulder impingement syndrome.  The examiner must review the claims file and should note that review in the report.  The examiner should provide range of motion for the right shoulder, expressed in degrees.  The examiner should also state whether there is any additional loss of function due to weakness, painful motion, fatigability, inccordination, or excess motion.

5.  Forward the Veteran's claims file to the VA examiner who conducted the February 2009 respiratory examination.  If the February 2009 examiner is not available, the claims file should be forwarded to another examiner with appropriate expertise.  The examiner should review the claims file and the examination report should note that review.  The examiner should provide a rationale for all opinions provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that obstructive sleep apnea is related to the Veteran's active military service.  No examination of the Veteran is necessary unless the examiner deems one necessary.  

6.  Issue a statement of the case on the issue of entitlement to service connection for prostate cancer and inform the Veteran of his appeal rights.

7.  Then, readjudicate the remaining claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


